DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9, filed 1/05/2021, with respect to the rejection(s) of amended claim(s) 1 and 22 under Mikami et al (US 2015/0072212 A1, hereafter Mikami) in view of Orilall et al. (US 2012/0082884 A1, hereafter Orilall), in view of Kaimai et al. (US 2007/0128512 A1, hereafter Kaimai), further in view of Duong et al. (US 2011/0123850 A1, hereafter Duong), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mikami et al (US 2015/0072212 A1, hereafter Mikami) in view of Orilall et al. (US 2012/0082884 A1, hereafter Orilall), in view of Kaimai et al. (US 2007/0128512 A1, hereafter Kaimai), in view of Duong et al. (US 2011/0123850 A1, hereafter Duong), further in view of Murata (US 2010/0203396 A1, hereafter Murata).  Murata is relied upon for teaching the amended claim limitations regarding the pore size and shape.
Applicant's arguments filed 1/05/2021 have been fully considered but they are not persuasive.  The arguments are presented that Mikami, Orilall, and Kaimai would not teach the claim limitations of consistent mechanical stability in machine and transverse directions due to teaching fibers that would only provide unidirectional .
The arguments are presented that the claimed particle size ranges would not be obviated by Mikami and Orilall since they are selected for casting properties and that the cast material would provide superior mechanical stability.  These arguments are not found persuasive due to the fact that the claims are not drawn to a method and Orilall teaches that the sizes would provide the benefit of reducing the formation of lithium dendrites [Orilall 0039].  Furthermore no evidence has been provided that an electrospun separator would be incapable of mechanical stability in two directions.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 22, and dependent claims 2-8, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 22 contain the limitation “a pore size between about 10μ and about 100μ”.  These limitations do not appear to be supported in the specification.  The specification supports pore sizes between 0.0161 microns to about 1 micron [0046, table 5].

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-8, 10, 13, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikami et al (US 2015/0072212 A1, hereafter Mikami) in view of Orilall et al. (US 2012/0082884 A1, hereafter Orilall), in view of Kaimai et al. (US 2007/0128512 A1, hereafter Kaimai), in view of Duong et al. (US 2011/0123850 A1, hereafter Duong), further in view of Murata (US 2010/0203396 A1, hereafter Murata).
With regard to claim 1, Mikami teaches a shutdown separator for an electrochemical device [0018], comprising:
a planar cast (via electrospinning) structure [0036, 0045, 0048, 0068, fig. 9] comprising:
a plurality of polymeric materials comprising at least a first polymeric material having a relatively lower melting point (low melting point resin) and a second polymeric material having a relatively higher melting point (high melting point resin) [0032]; and
a filler material [0045];
The claim limitations regarding the production methods are considered product by process limitations and would result in a porous planar structure with mixed components which is taught by Mikami [0036, 0045, 0048, 0068].  
Mikami further teaches the separator comprises fibers oriented in a variety of directions which would include machine and transverse directions (as seen in fig. 4 of Mikami which shows a top down view of a two dimensional plane of the separator), which would provide strength in both machine and transverse directions (perpendicular directions in a 2-d plane) [fig. 4].

    PNG
    media_image1.png
    511
    660
    media_image1.png
    Greyscale

Mikami does not explicitly teach the claimed particle size.   However, in the same field of endeavor, Orilall teaches the use of particles with a size range of 5 nanometers to 0.3 microns (which overlaps and obviates the claimed range) [0039].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the particle size of Orilall with the filler of Mikami for the benefit of reducing the formation of lithium dendrites [Orilall 0039].
Mikami does not explicitly teach the claimed thickness or porosity.  However, in the same field of endeavor, Orilall teaches the use of a separator with a thickness between 1 micron and 20 microns (which overlaps and obviates the claimed range) and a porosity of between about 40% to about 90% (which encompasses and obviates the claimed range) [0053].  It would have been obvious to one of ordinary skill in the art to use the thickness and porosity of Orilall with the separator of Mikami since they are known to be effective in a separator that provides improved performance [Orilall 0032].

Mikami does not explicitly teach the use of polysulfonamide in the separator.  However, in the same field of endeavor, Duong teaches the use of polysulfonamide (PSA) as part of a multi polymer separator [0025].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the polysulfonamide material with the separator of modified Mikami for the benefit of a material that resists oxidation [Duong 0025].
Mikami does not explicitly teach the claimed uniform pore distribution, sponge like shape, curved pores, or pore size range.  However, these features are well known in the art and are known to be effective in battery separators.  In the same field of endeavor, Murata teaches the use of a separator comprising a porous film with a uniform distribution of curved pores in a sponge like shape (as seen in figures 2-3) with a pore size between 0.001 to 10 microns (which is adjacent to and obviates the claimed range) [fig. 2-3, 0039].  It would have been obvious to one of ordinary skill in the art to use the pore shape properties (size, distribution, and shape) of Murata with the separator material of modified Mikami since they are known to be effective in separators that are required to close pores during shutdown [Murata 0034].  
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983)
With regard to claims 2-3, Mikami teaches a lower melting point material and higher melting point material [0032] but does not explicitly teach the claimed materials.  However, in the same field of endeavor, Orilall teaches the use of PVDF-HFP copolymer and polystyrene to form a separator [0036].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the materials of Orilall with the separator of Mikami since they are known to be effective for forming porous separators with low cost or improved performance [Orilall 0032].
With regard to claim 4, Mikami teaches polyolefins [0033].
With regard to claim 5, Mikami teaches alumina [0045].
With regard to claim 6, Mikami teaches magnesium oxide [0045].
With regard to claims 7-8, Mikami teaches a melting point of 80 °C to 180 °C (which encompasses and obviates the claimed values) [0033].
With regard to claim 10, Mikami teaches particles including metal oxides [0045].
With regard to claim 13, Mikami teaches the porous planar structure [0036, 0045, 0048, 0068] is disposed within an electrolyte solution disposed within the electrochemical device, and wherein the electrochemical device further comprises a housing (sealed aluminum laminate film) containing the porous planar structure, the electrolyte solution, an anode, and a cathode [0082].
With regard to claim 22, Mikami teaches an electrochemical device comprising:
a housing (sealed aluminum laminate film) [0082];
an electrolyte solution disposed within the housing [0082];
an anode disposed within the electrolyte solution in the housing [0082];
a cathode disposed within the electrolyte solution in the housing [0082]; and 
a shutdown separator disposed within the electrolyte solution in the housing [0018, 0085];
wherein the shutdown separator comprises a planar cast (via electrospinning) structure [0036, 0045, 0048, 0068, fig. 9] comprising a plurality of polymeric materials comprising at least a first polymeric material having a relatively lower melting point (low melting point resin) and a second polymeric material having a relatively higher melting point (high melting point resin) [0032]; and
a filler material [0045].

Mikami does not explicitly teach the claimed particle size.   However, in the same field of endeavor, Orilall teaches the use of particles with a size range of 5 nanometers to 0.3 microns (which overlaps and obviates the claimed range) [0039].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the particle size of Orilall with the filler of Mikami for the benefit of reducing the formation of lithium dendrites [Orilall 0039].
Mikami does not explicitly teach the claimed thickness or porosity.  However, in the same field of endeavor, Orilall teaches the use of a separator with a thickness between 1 micron and 20 microns (which overlaps and obviates the claimed range) and a porosity of between about 40% to about 90% (which encompasses and obviates the claimed range) [0053].  It would have been obvious to one of ordinary skill in the art to use the thickness and porosity of Orilall with the separator of Mikami since they are known to be effective in a separator that provides improved performance [Orilall 0032].
Mikami does not teach whether the planar separator is amorphous or crystalline.  However, in the same field of endeavor, Kaimai teaches selectively filtering polymeric materials to remove crystalline portions leaving only amorphous material [0124].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use amorphous material with the separator of Mikami since it is known to result 
Mikami does not explicitly teach the use of polysulfonamide in the separator.  However, in the same field of endeavor, Duong teaches the use of polysulfonamide (PSA) as part of a multi polymer separator [0025].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the polysulfonamide material with the separator of modified Mikami for the benefit of a material that resists oxidation [Duong 0025].
Mikami does not explicitly teach the claimed uniform pore distribution, sponge like shape, curved pores, or pore size range.  However, these features are well known in the art and are known to be effective in battery separators.  In the same field of endeavor, Murata teaches the use of a separator comprising a porous film with a uniform distribution of curved pores in a sponge like shape (as seen in figures 2-3) with a pore size between 0.001 to 10 microns (which is adjacent to and obviates the claimed range) [fig. 2-3, 0039].  It would have been obvious to one of ordinary skill in the art to use the pore shape properties (size, distribution, and shape) of Murata with the separator material of modified Mikami since they are known to be effective in separators that are required to close pores during shutdown [Murata 0034].  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737.  The examiner can normally be reached on Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BRENT C THOMAS/Examiner, Art Unit 1724                                                                                                                                                                                                        

/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724